COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 DONICAN DONSHAE GREEN,                        §
                                                              No. 08-13-00046-CR
                             Appellant,        §
                                                                 Appeal from the
 v.                                            §
                                                               432nd District Court
 THE STATE OF TEXAS,                           §
                                                            of Tarrant County, Texas
                             Appellee.         §
                                                                (TC# 1127025D)
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.2(a). Finding that Appellant has complied with the requirements of Rule 42.2(a), we

grant the motion and dismiss the appeal.


                                            GUADALUPE RIVERA, Justice
April 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)